Citation Nr: 0627103	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  96-46 890	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from April 24, 1996, to 
June 3, 1996.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1996 rating 
decision issued by the St. Petersburg, Florida, Regional 
Office (St. Petersburg RO) of the Department of Veterans 
Affairs (VA).  Later, the appeal was transferred to the 
Pittsburgh, Pennsylvania (Pittsburgh RO).  In May 1997, the 
veteran and her husband testified at an RO hearing; a copy of 
the transcript is in the record.

In November 1999 and September 2001, the Board, remanded the 
case for additional development.

The Board notes that the veteran's June 1996 correspondence 
requested entitlement for service connection for "both 
knees," but that subsequent VA adjudications only addressed 
the issue of entitlement to service connection for a right 
knee disorder. Therefore, the issue of service connection for 
a left knee disorder is referred to the RO for appropriate 
action.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on her 
part.




FINDING OF FACT

There is competent medical evidence showing that the 
veteran's patellar femoral syndrome was incurred in service 
and that it aggravated a preexisting medial meniscus injury 
of the right knee.


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, a right knee 
disorder (patellar femoral syndrome) was incurred in, and 
aggravated a preexisting condition during, military service.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5102, 5103, 5103A, 5107 
(West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board finds that the evidence of record -- service and 
post-service medical records and examination reports, Social 
Security Administration (SSA) records, a private physician's 
opinion, hearing transcript, and lay statements -- is 
adequate for determining whether the criteria for service 
connection for a right knee disorder have been met.  In 
compliance with the Board's November 1999 and September 2001 
remands, the veteran was asked to identify health care 
providers and to sign authorizations for release of 
information in letters dated in November 1999 and April 2001.  
Collectively, these letters satisfied VA's notice 
requirements under the holding in Pelegrini, supra.  In March 
2003, the veteran was examined and the examiner provided the 
requested etiology opinion.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's service-connection claim, which VA has not 
sought.  In June 2004 and November 2005, VA readjudicated the 
appeal and issued supplemental statements of the case 
(SSOCs).  Given the foregoing, the Board finds that VA has 
substantially complied with the Board's November 1999 and 
September 2001 remands with regard to this issue.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In a May 2006 
letter, the veteran was provided with notice of the type of 
evidence necessary to establish an initial disability rating 
or effective date, if service connection was granted on 
appeal.  She did not respond to the May 2006 VA notice 
letter.  With regard to service connection for a right knee 
disorder, the AOJ will be responsible for addressing any 
notice defect with respect to the rating and effective date 
elements when implementing the award; however, in this case 
the Board notes that the effective date cannot be any earlier 
than the date of receipt of her original claim.  38 C.F.R. 
§ 3.400 (2005).  Thus, there can be no possibility of any 
prejudice to the claimant under the holding in Dingess, 
supra.  Neither the veteran nor her representative has 
alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.

In May 1997, the veteran and her husband testified at an RO 
hearing.  The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her service-connection claim.  In light 
of the above and the Board's favorable decision granting 
service connection for a right knee disorder, the Board finds 
that there has been no prejudice to the appellant in this 
case that would warrant further notice or development, her 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.   See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The veteran contends that she has a right knee disorder that 
is due to a new injury incurred during basic training in 
service, or, alternatively, that this injury aggravated her 
preexisting residuals of a medial meniscus injury for which 
she had arthroscopic surgery in 1988.  In Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) held 
that the correct standard for rebutting the presumption of 
soundness requires that VA show by clear and unmistakable 
evidence that (1) the appellant's disability existed prior to 
service and (2) that the preexisting disability was not 
aggravated during service.  Generally, a preexisting injury 
or disease will be considered to have been aggravated by 
active service where there was an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability was due to the natural progress of 
the disease; however, aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (2005).

Service medical records show that, on a February 1996 
enlistment examination report, the examiner mistakenly noted 
that the appellant was status post arthroscopic surgery of 
the left knee, but clinical findings for the lower 
extremities were noted as normal on examination.  However, a 
contemporaneous orthopedic consultation report correctly 
reflects that the appellant had a history of right knee 
arthroscopy in 1988 for a torn meniscus, that she reported no 
problems with her right knee; that examination of the right 
knee showed full range of motion and no effusion; and that 
the impression was normal examination with no limitations.  
On May 20, 1996, the appellant was seen for complaints of 
left and right knee pain with activity.  She indicated that 
her knees felt "tight in the morning" and that the right 
knee hurt with walking medially.  She did not report 
swelling, locking, popping, giving way or recent trauma but 
claimed that she was unable to train secondary to knee pain.  
On examination, there was medial joint line tenderness and 
patellar compression of the right knee without lateral joint 
line tenderness, effusion, pivot or positive McMurray's sign.  
The assessment was bilateral anterior knee pain secondary to 
patellar femoral syndrome and medial joint line tenderness 
possibly from old meniscal injury, which preexisted service.  

The veteran was placed on a physical profile (no running or 
physical training) and a Medical Evaluation Board was 
performed two days later.  The report done in conjunction 
with the Medical Evaluation Board reflected that an 
orthopedic evaluation at the time of enlistment included 
plain x-rays of the right knee and that the veteran was 
cleared by the orthopedic surgeon; that a recent orthopedic 
consultation revealed no evidence of effusion and she had a 
negative McMurray's sign; that the assessment at that time 
was anterior knee pain secondary to patellofemoral syndrome 
and a past history of medial meniscus injury status post 
debridement; and that she was recommended to take 800 
milligrams of Motrin three times a day and quadriceps 
strengthening.  Also included in the assessment was a 
condition that existed prior to service.  The final diagnosis 
was recurrent knee pain aggravated by an injury during basic 
military training, previous history of right knee injury, 
i.e., medial meniscal tear status post arthroscopic 
debridement.  Assessment by an orthopedic at that time 
suggested that the new injury may have been contributed to by 
her original injury and her concurrent fall.  The report 
disposition reflected that the above medical condition 
existed prior to entry into service and may have been 
aggravated by the appellant's recent fall.  The medical board 
recommended that the appellant be granted an entry-level 
separation for the preexisting condition of right knee pain 
status post right medial meniscus tear with arthroscopic 
debridement, recently aggravated by a fall during physical 
conditioning.

As noted above, the veteran was found to be sound on entry 
into service, as shown by a contemporaneous orthopedic 
consultation.  38 C.F.R. § 3.304(b) (2005).  But, during 
basic military training she apparently suffered another 
injury to her right knee, resulting in right anterior knee 
pain secondary to patellofemoral syndrome as found during an 
orthopedic consultation performed on May 20, 1996.  The 
medical board report included a final diagnosis of recurrent 
knee pain aggravated by an injury during basic military 
training.  Thus, the evidence shows that the veteran suffered 
a new injury to the right knee, resulting in a diagnosis of 
patellofemoral syndrome and her eventual discharge from 
service.  Thus, there is competent medical evidence of a 
right knee disability was incurred in service.

Alternatively, if one assumes that it is clear from the 
record that she had a right knee disorder prior to entering 
service, the appellant's service connection claim for a right 
knee disorder would be governed by the holding in Wagner, 
supra.  Under this case, VA must show that the preexisting 
disability was not aggravated during service by clear and 
unmistakable evidence; otherwise the claim must be granted.  
Consequently, an opinion was sought.  In a March 2003 VA 
examination report, the VA examiner noted that the veteran 
had a preexisting right knee problem from a partial medial 
meniscectomy due to a meniscal tear prior to her military 
experience.  The VA examiner indicated that her knee was 
normal on examination, with no current symptoms and that it 
would not be surprising if she developed at some point knee 
arthritis as she has had a partial medial meniscectomy, which 
is known to be a risk factor for premature osteoarthritis.  
Based on her preexisting condition and the lack of a 
mechanism for a true meniscal tear, as well as lack of a 
history suggestive of a recurrent meniscal tear while in the 
military, the VA examiner opined that the veteran's military 
service did not cause or exacerbate her current knee 
problems, which are minimal.  

Resolving the doubt in the veteran's favor, the Board finds 
the June 2006 private medical opinion more persuasive than 
the March 2003 VA examiner's.  Both the June 2006 private 
internist and the March 2003 VA examiner reviewed the claims 
file and the veteran's medical records.  But, as the private 
physician stated, the medical board noted that on the 
appellant's entrance examination her lower extremities were 
normal, except for mild hallux valgus, and that, at that 
time, an orthopedic assessment of the right knee was normal 
on physical examination and the orthopedist recommended no 
limitations, even though the veteran had undergone a right 
arthroscopy in 1988 for a torn medial meniscus.  After 
completing four weeks of basic military training and a 
reported history of slipping on wet pavement and reinjuring 
her right knee, the veteran was seen for complaints of 
recurrent right knee pain.  An examination at that time, 
revealed moderate pain, no x-ray evidence of a gross bone 
deformity, and an assessment of anterior knee pain secondary 
to patellar femoral syndrome.  Separation was recommended for 
the preexisting condition and the aggravation due to a fall 
during basic physical training.  Thus, the private physician 
concluded that the medical evidence of record shows that the 
veteran developed another knee condition during service.  
Moreover, the Board finds that the evidence of record fails 
to show that the preexisting disability was not aggravated 
beyond the natural progress of the disease during service by 
clear and unmistakable evidence; therefore, the claim must be 
granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306; see also 38 U.S.C.A. §§ 1111, 1153 (West 2002 & 
2006); VAOPGCPREC 3-2003.  


ORDER

Service connection for a right knee disorder is granted.


REMAND

As the Board noted in the September 2001 remand, a February 
1997 VA medical report indicated the veteran had been 
approved for Chapter 31 VA vocational rehabilitation benefits 
and that correspondence dated in April 1997 deferred action 
on a vocational evaluation pending completion of a pain 
management program.  Since the subsequent record included no 
additional reference to these matters; the Board instructed 
that the veteran's VA vocational rehabilitation file should 
be obtained and associated with the claims file for an 
adequate determination of the veteran's TDIU claim.  Although 
the June 2004 SSOC refers to the veteran's vocational 
rehabilitation folder, that folder was not associated with 
the record provided to the Board.  Thus, the Board finds that 
this case must be remanded again under the holding in Stegall 
v. West, 11 Vet. App. 268 (1998).  

The veteran also contends that she is entitled to a TDIU.  A 
TDIU may be assigned where the schedular rating for service-
connected disabilities is less than 100 percent when it is 
found that the veteran's service-connected disabilities 
render her unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2005).  
Unemployability associated with advancing age or intercurrent 
disability may not be considered in determining entitlement 
to a total compensation rating.  38 C.F.R. § 4.19 (2005).  
Factors to be considered are the veteran's employment history 
and her educational and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 32, 332 (1991).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad v. Derwinski, 3 Vet. App. 
213, 216 (1992); VAOPGCPREC 75-91 (Dec. 27, 1991).  The 
objective criteria, set forth at 38 C.F.R. § 3.340(a)(2) 
(2005), provide for a total rating when there is a single 
disability or a combination of disabilities that results in a 
100 percent schedular evaluation.  Subjective criteria, set 
forth at 38 C.F.R. § 4.16(a) (2005), provide for a TDIU when, 
due to service-connected disability, a veteran is unable to 
secure or follow a substantially gainful occupation, and has 
a single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Here, the 
veteran is service-connected for residuals of adjustment 
disorder with mixed anxiety and depressed mood (rated as 50 
percent disabling); chronic cervical/thoracic strain (rated 
as 30 percent disabling); lumbar strain (rated as 20 percent 
disabling); and post-traumatic headaches (rated as 10 percent 
disabling); for a combined evaluation of 80 percent.  Thus, 
the veteran's 80 percent combined rating meets the schedular 
criteria for a TDIU.  38 C.F.R. § 4.16(a).  Although the 
veteran has met the objective criteria, the question of 
whether the veteran's service-connected disabilities preclude 
her from securing or following substantially gainful 
employment remains.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

The record clearly shows that the veteran was awarded Social 
Security disability benefits for a short period of time, from 
June 1996 to November 1997.  Former employers statements 
indicate that she resigned from the United States Postal 
Service in 2000 to take care of her children and that she 
worked in food services at the Altoona VA Medical Center from 
June 2002 to March 2003 and then resigned, but no reason was 
given for her resignation.  In an August 2003 statement, it 
appears that even the veteran is maintaining that he had a 
couple of "good jobs" but as time went on she needed 
therapy and a lot of medication to keep going, which 
prevented her from really spending quality time with her 
family.  Moreover, an August 2004 VA mental disorders 
examiner opined that the severity of the veteran's 
psychiatric symptoms alone would not render the veteran 
unemployable.  The Board observes, however, that the last VA 
examination to assess the nature and extent of the veteran's 
headache disability was done in April 2000 and that the 
August 2004 VA spine examiner failed to address the nature 
and extent of any neurologic deficits with respect to the 
veteran's spinal disabilities and no examiner has been asked 
to render an opinion as to the overall effect of the 
veteran's service-connected disabilities together on the 
veteran's ability to obtain and retain employment.  On 
remand, orthopedic/neurologic and psychiatric examinations 
should be performed to ascertain the nature and extent of the 
veteran's current service-connected disabilities.  Clinical 
findings must be reported in detail, including neurological 
findings, measurement of range of motion, limitation of 
function, and pain.  The veteran's TDIU claim was received in 
August 1996, thus both the former and current criteria of 
rating disorders of the spine should be considered.  Should 
the veteran's other service-connection claim be granted, the 
nature and extent of such disorder must be considered by the 
examiner(s) in rendering an opinion as to the overall effect 
on employment.

Finally, the Board observes that any initial rating assigned 
for the right knee disability and decision on the veteran's 
service-connection claim for a left knee disorder are so 
closely tied with the issue of entitlement to a TDIU, that a 
final decision on this latter issue cannot be rendered until 
a decision on the service connection claim for a left knee 
disorder and an initial rating is assigned for the right knee 
disability have been rendered, and thus they are 
"inextricably intertwined."  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The VA should obtain the veteran's VA 
Vocational Rehabilitation folder and 
associate it with the record on appeal.

2.  After completion of 1 above, VA should 
schedule the veteran for 
orthopedic/neurologic and psychiatric 
examinations, to be performed by the 
appropriate specialists, to evaluate the 
nature and severity of her service-
connected right knee, 
cervical/thoracic/lumbar spine, headache 
and psychiatric disabilities in accordance 
with the latest AMIE worksheets for rating 
headaches, psychiatric disorders, and 
disorders of the knee and spine.  The VA 
must make the claims file available to the 
examiners.  The claims file must be 
thoroughly reviewed by the examiners in 
connection with the examinations, and 
their examination reports must so 
indicate.  The examiners should perform 
any tests or studies deemed necessary for 
an accurate assessment, including x-ray 
examination and complete range of motion 
studies (forward flexion, extension, left 
and right lateral flexion, and left and 
right lateral rotation) expressed in 
degrees, with and without pain.

In particular, the orthopedic/neurologic 
examiner(s) should be provided with copies 
of the old and new rating criteria for 
spinal disorders to assist in preparing a 
report addressing the nature and extent of 
the veteran's service-connected spine 
disabilities.  If the veteran is 
determined to have intervertebral disc 
syndrome due to her service-connected 
cervical/thoracic/lumbar strain, the 
orthopedic/neurologic examiner(s) should 
discuss the total duration of any 
incapacitating episodes (number of days) 
in the past 12 months for the appeal 
period beginning September 23, 2002, as 
well as comment on any related chronic 
orthopedic or neurological manifestations, 
such as incomplete or complete paralysis, 
with or without muscular atrophy, due to 
the veteran's service-connected 
cervical/thoracic/lumbar strain, and 
identify the affected nerve(s).  An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician.  The frequency 
and severity of the veteran's headaches 
must be documented, to include all 
objective symptomatology that supports 
that her headaches are very frequent, 
completely prostrating, and prolonged so 
as to cause severe economic 
inadaptability.  The psychiatric examiner 
should provide a Global Assessment of 
Functioning (GAF) score.

Finally, the examiners should give 
detailed clinical findings of the 
symptomatology attributable to the 
veteran's service-connected disabilities, 
to include any newly service-connected 
disabilities, and render an opinion as to 
the overall effect of these disabilities 
together, without consideration of any 
nonservice-connected disabilities or her 
age on the veteran's ability to obtain and 
retain employment.  The examiners should 
clearly outline the rationale for any 
opinion expressed.  If any requested 
medical opinion cannot be given, the 
examiner(s) should state the reason why.

3.  Following completion of the above and 
adjudication of the veteran's service-
connection claim for a left knee disorder, 
the VA should readjudicate the veteran's 
claim for entitlement to a total 
disability rating based on individual 
unemployability (TDIU).  If any 
determination remains unfavorable, the 
veteran and her representative should be 
provided with a supplemental statement of 
the case and afforded an opportunity to 
respond before the case is returned to the 
Board for further review.

The purposes of this remand are to further develop the 
veteran's claim.  No action by the veteran is required until 
she receives further notice; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
result in the denial of the claim.  38 C.F.R. § 3.655 (2005).  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and her 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


